 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT

 9                   SOUTHERN DISTRICT OF CALIFORNIA

10
11   XPANDORTHO, INC., a Delaware           ) Case No.: 3:21-cv-00105-BEN-KSC
     corporation; EXACTECH, INC., a Florida )
12   corporation,                           ) ORDER:
13                      Plaintiffs,         )
                                            ) (1) DENYING AS MOOT
14   v.                                     )     DEFEDANTS’ MOTION TO
15                                          )     DISMISS;
     ZIMMER BIOMET HOLDINGS, INC., a
                                            ) (2) DENYING AS MOOT
16   Delaware corporation; ZIMMER, INC., a
                                            )     DEFENDANTS’ REQUEST FOR
     Delaware corporation; ZIMMER U.S.,
17                                          )     JUDICIAL NOTICE;
     INC., a Delaware corporation doing
                                            )
18   business as ZIMMER BIOMET
                                            ) (3) DENYING AS MOOT
     SOUTHERN CALIFORNIA;                         DEFENDANTS’ MOTION FOR
19                                          )
     ORTHOSOFT ULC, a Canadian                    LEAVE TO FILE VIDEO
                                            )
20   corporation doing business as ZIMMER         EXHIBIT;
                                            )
     CAS,
21                                          ) (4) DENYING DEFENDANTS’
                        Defendants.         )     MOTION FOR LEAVE TO FILE
22                                          )     DOCUMENTS UNDER SEAL;
23                                          )     and
                                            )
24                                          ) (5) GRANTING-IN-PART
                                            )     PLAINTIFFS’ MOTION TO
25
                                            )     SEAL
26                                          )
27                                          ) [ECF Nos. 20, 21, 22, and 30]
28
                                        -1-
                                                              3:21-cv-00105-BEN-KSC
 1 I.     INTRODUCTION
 2        Plaintiffs XpandOrtho, Inc., a Delaware corporation (“XPandOrtho”), and
 3 Exactech, Inc., a Florida corporation (“Exactech”) (collectively, “Plaintiffs”) bring this
 4 action against Defendants Zimmer Biomet Holdings, Inc., a Delaware corporation;
 5 Zimmer, Inc., a Delaware corporation; Zimmer US, Inc., a Delaware corporation doing
 6 business as Zimmer Biomet Southern California; and ORTHOsoft ULC, a Canadian
 7 corporation doing business as Zimmer CAS (collectively, “Defendants”) for alleged
 8 misuse of confidential information, unfair competition, breach of contract, and copyright
 9 infringement. Complaint, ECF No. 1 (“Compl.”) at 2.
10        Before the Court are the following motions: (1) Defendants’ Motion to Dismiss for
11 Failure to State a Claim Under Rule 12(b)(6) of the Federal Rules of Civil Procedure,
12 ECF No. 20; (2) Defendants’ Motion for Leave to File a Video Exhibit in Support of the
13 Motion to Dismiss, pursuant to Section 2(k) of the Electronic Case Filing Administrative
14 Policies & Procedures Manual, ECF No. 21; (3) Defendants’ Motion for Leave to File
15 Documents Under Seal, ECF No. 22; and (4) Plaintiff’s Motion to File Documents Under
16 Seal, ECF No. 30.
17        After considering the papers submitted, supporting documentation, and applicable
18 law, the Court DENIES Defendants’ Motions as either moot, or in the case of Defendants’
19 Motion to File Documents Under Seal, unsubstantiated, while also GRANTING-IN-
20 PART Plaintiffs’ Motions to File Documents Under Seal.
21 II.    BACKGROUND
22        A.     Statement of Facts
23        Plaintiffs allege that in 2012, two orthopedic surgeons founded XpandOrtho to
24 develop new technology to address the problem of inaccurate soft tissue balancing during
25 total knee arthroplasty. Compl. at 2, ¶ 2. Plaintiffs also allege that in 2018, Defendants
26 used the guise of a potential acquisition of XpandOrtho to convince XpandOrtho to
27 provide extensive information about its technology and business, but only after ensuring
28 a Non-Disclosure Agreement was in place between the parties. Id. at 2, ¶ 3. Afterwards,
                                               -2-
                                                                           3:21-cv-00105-BEN-KSC
 1 Defendants stated they were not interested in acquiring XpandOrtho but began misusing
 2 XpandOrtho’s proprietary information for their own benefit. Id. at 2, ¶ 4. Plaintiffs allege
 3 that in March 2019, Exactech acquired XpandOrtho, but neither Plaintiff knew
 4 Defendants had misappropriated XpandOrtho’s information, and as such, have been
 5 harmed by Defendants’ conduct. Id. at 3, ¶ 5.
 6         B.    Procedural History
 7         On January 20, 2021, Plaintiffs filed the complaint against Defendants, alleging
 8 fifteen (15) claims for relief for (1) misappropriation of trade secrets under the Federal
 9 Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 (“DTSA”); (2) aiding and abetting
10 misappropriation of trade secrets in violation of the DTSA; (3) misappropriation under
11 the California Uniform Trade Secrets Act, Cal. Civ. Code, § 3426, et seq. (the “CUTSA”);
12 (4) aiding and abetting misappropriation of trade secrets in violation of the CUTSA; (5)
13 breach of contract; (6) tortious interference with contractual relations; (7) breach of the
14 implied covenant of good faith and fair dealing; (8) fraud; (9) conversion; (10) unjust
15 enrichment; (11) intentional interference with prospective economic advantage; (12)
16 negligent interference with prospective economic advance; (13) breach of confidence;
17 (14) copyright infringement; and (15) violation of California’s Unfair Business Practices
18 Law, Cal. Bus. & Prof. § 17200, et seq. See Compl.
19         On March 29, 2021, Plaintiff served Defendant Zimmer Biomet Holdings, Inc.,
20 ECF No. 7, and Defendant Zimmer, Inc., ECF No. 8, making their responsive pleading
21 due on Monday, April 19, 2021. See FED. R. CIV. P. 12(a)(1)(A)(i).
22         On either March 31, 2021 or April 12, 2021,1 Plaintiff served Defendant Zimmer
23 US, Inc., a Delaware corporation doing business as Zimmer Biomet Southern California,
24 ECF Nos. 9, 15, making the responsive pleading due between Wednesday, April 21, 2021,
25 and Monday, May 2, 2021.
26
27   1
          Plaintiff filed two separate proofs of service for Defendant Zimmer US, Inc., making
28 it unclear on which day service of process was actually effected.
                                                -3-
                                                                             3:21-cv-00105-BEN-KSC
 1         On April 1, 2021, Plaintiff served Defendant ORTHOsoft ULC, a Canadian
 2 corporation doing business as Zimmer CAS, ECF No. 10, making the responsive pleading
 3 due by Thursday, April 22, 2021.
 4         On April 12, 2021, Plaintiffs and Defendants filed a Joint Motion, seeking to make
 5 the responsive pleading for all Defendants due on the same day: May 28, 2021. ECF No.
 6 12. The Court granted this request, and extended all Defendants’ deadline to respond
 7 until Friday, May 28, 2021. ECF No. 16. On the extended responsive pleading deadline,
 8 or May 28, 2021, Defendants collectively filed a Motion to Dismiss for Failure to State a
 9 Claim Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, which is set for
10 hearing on July 6, 2021 at 10:30 a.m. ECF No. 20. That same day, Defendants also filed
11 a (1) Motion for Leave to File a Video Exhibit in Support of the Motion to Dismiss,
12 pursuant to Section 2(k) of the Electronic Case Filing Administrative Policies &
13 Procedures Manual, ECF No. 21, and (2) Motion for Leave to File Documents Under
14 Seal, ECF No. 22, lodging the proposed sealed documents as ECF No. 23.
15         On June 11, 2021, both parties filed a Joint Motion for an Interim Protective Order,
16 ECF No. 24, which Magistrate Judge Karen S. Crawford granted on June 15, 2021, ECF
17 No. 25.
18         Finally, on June 15, 2021, Plaintiffs filed a Motion to File their First Amended
19 Complaint Under Seal, ECF No. 30, lodging the proposed sealed documents as ECF No.
20 31. On June 21, 2021, Plaintiffs filed the First Amended Complaint (the “FAC”). ECF
21 No. 34.
22 III.    LEGAL STANDARD
23         A.    Motion to Dismiss
24         Under Rule 12(b)(6) of the Federal Rules of Civil Procedure (“Rule 12(b)(6)”), a
25 complaint must be dismissed when a plaintiff’s allegations fail to set forth a set of facts
26 which, if true, would entitle the complainant to relief. Bell Atl. Corp. v. Twombly, 550 U.S.
27 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (holding that a claim must be
28 facially plausible to survive a motion to dismiss). The pleadings must raise the right to
                                                -4-
                                                                             3:21-cv-00105-BEN-KSC
 1 relief beyond the speculative level; a plaintiff must provide “more than labels and
 2 conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
 3 Twombly, 550 U.S. at 555. On a motion to dismiss, a court accepts as true a plaintiff’s
 4 well-pleaded factual allegations and construes all factual inferences in the light most
 5 favorable to the plaintiff. Manzarek, 519 F.3d at 1031. However, a court is not required
 6 to accept as true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.
 7         B.     Motion for Leave to File a Video Exhibit
 8         Section 2(k) of the Electronic Case Filing Administrative Policies and Procedures
 9 Manual for the United States District Court for the Southern District of California provides
10 that “[a] party may seek leave of the court to allow the non-electronic filing of exhibits
11 when they are not convertible to electronic form (e.g. videotapes, maps, etc.).” If the Court
12 grants leave, “the filing party must prepare a cover page in pleading format to be submitted
13 with the exhibits.” Id.
14         C.     Motion for Leave to File Documents Under Seal
15         Except for certain documents “traditionally kept secret,” federal courts begin a
16 sealing analysis with “a strong presumption in favor of access to court records.” Foltz v.
17 State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). A party seeking to
18 seal a judicial record then must “articulate [] compelling reasons supported by specific
19 factual findings,” id., that outweigh the general history of access and the public policies
20 favoring disclosure, such as the “public interest in understanding the judicial process,”
21 Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995). The Court “conscientiously
22 balance[s] . . . the competing interests” of the public and the party who seeks to keep certain
23 judicial records secret. Foltz, 331 F.3d at 1135. After considering these interests, if the
24 Court decides to seal certain judicial records, it “base[s] its decision on a compelling reason
25 and articulate[s] the factual basis for its ruling, without relying on hypothesis or
26 conjecture.” Hagestad, 49 F.3d at 1434; see also Kamakana v. City & Cty. of Honolulu,
27 447 F.3d 1172, 1179 (9th Cir. 2006) (applying compelling reasons standard to dispositive
28 motions).
                                                 -5-
                                                                              3:21-cv-00105-BEN-KSC
 1         A party must satisfy the compelling reasons standard even if the motion, or its
 2 attachments, were previously filed under seal or protective order. Foltz, 331 F.3d at 1136
 3 (“[T]he presumption of access is not rebutted where . . . documents subject to a protective
 4 order are filed under seal as attachments to a dispositive motion.”). A party’s failure to
 5 meet the burden of articulating specific facts showing a “compelling reason” means that
 6 the “default posture of public access prevails.” Kamakana, 447 F.3d at 1182. In ruling on
 7 motions to seal, the Ninth Circuit has recognized that “compelling reasons sufficient to
 8 outweigh the public’s interest in disclosure and justify sealing court records exist when
 9 such court files might . . . become a vehicle for improper purposes, such as the use of
10 records to . . . release trade secrets.” Kamakana, 447 F.3d at 1179. Similarly, other
11 “sources of business information that might harm a litigant’s competitive standing” may
12 also constitute a compelling reason to seal, see Nixon v. Warner Communications, Inc., 435
13 U.S. 589, 598 (1978), such as a company’s confidential profit, cost, and pricing
14 information, which if publicly disclosed could put the company at a competitive
15 disadvantage, see Apple, Inc. v. Samsung Elec. Co., 727 F.3d 1214, 1225 (Fed. Cir. 2013)
16 (“[I]t seems clear that if Apple’s and Samsung’s suppliers have access to their profit, cost,
17 and margin data, it could give the suppliers an advantage in contract negotiations, which
18 they could use to extract price increases for components.”).
19 IV.     DISCUSSION
20         Defendants have filed a Motion to Dismiss, ECF No. 20, along with a Request for
21 Judicial Notice, ECF No. 20-1, Motion for Leave to File a Video Exhibit, ECF No. 21,
22 and Motion to File Documents Under Seal, ECF No. 22, in support of that motion. In
23 response, Plaintiffs filed a First Amended Complaint, ECF No. 34, and Motion to File
24 Documents Under Sea, ECF No. 30. The Court addresses each motion in turn.
25         A.    Motion to Dismiss
26         “It is well-established in our circuit that an ‘amended complaint supersedes the
27 original, the latter being treated thereafter as non-existent.’” Ramirez v. Cty. of San
28 Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (reversing the district court’s granting
                                                -6-
                                                                            3:21-cv-00105-BEN-KSC
 1 of the defendants’ motion to dismiss the superseded first amended complaint and the
 2 resulting dismissal of the case because the timely filed second amended complaint mooted
 3 the motion to dismiss targeted at Plaintiff’s first amended complaint, which was no longer
 4 in effect). “[A]n issue is moot when deciding it would have no effect within the confines
 5 of the case itself.” Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th Cir. 2009). Here,
 6 Defendants’ Motion to Dismiss sought to dismiss Plaintiffs’ original complaint, which is
 7 no longer operative due to Plaintiffs’ filing of the FACT. Thus, granting Defendants’
 8 Motion to Dismiss would have no effect within the confines of this case. Defendants’
 9 Motion to Dismiss is DENIED AS MOOT.
          B.     Request for Judicial Notice and Motion for Leave to File a Video Exhibit
10
                 in Support of the Motion to Dismiss
11
          Section 2(k) of the Electronic Case Filing Administrative Policies and Procedures
12
   Manual for the United States District Court for the Southern District of California allows
13
   parties to ask the Court to permit them to file exhibits that may not be converted to
14
   electronic form, like videotapes. Defendants seek to file with the Court Exhibit “G” to the
15
   Declaration of Jeffrey A. Pade in Support of Their Motion to Dismiss, which is a true and
16
   correct copy of the animation titled “Video XOAir,” downloaded publicly from
17
   https://vimeo.com/95477613. See ECF No. 20-6 at 3, ¶ 8. Defendants argue that the
18
   website provided “indicates that the ‘Video XOAir’ animation was posted ‘7 years ago.’”
19
   Id. Because the Court DENIES Defendants’ Motion to Dismiss as moot in light of the
20
   filing of the FAC, the Court likewise DENIES Defendants’ Request for Judicial Notice
21
   and Motion for Leave to the Video Exhibit.
22        C.     Motion for Leave to File Documents Under Seal
23        On June 15, 2021, the Court entered an Interim Protective Order in this case. ECF
24 No. 25. The Protective Order sought by the Parties stated that the materials sought to be
25 protected were “trade secret or other confidential research, technical, cost, price,
26 marketing or other commercial information.” Id. at 2. It specified that “any party may
27 designate information as ‘CONFIDENTIAL’ only if, in the good faith belief of such party
28 and its counsel, [1] the unrestricted disclosure of such information could be potentially
                                               -7-
                                                                           3:21-cv-00105-BEN-KSC
 1 prejudicial to the business or operations of such party” or “[2] the information is among
 2 that considered to be most sensitive by the party, including but not limited to trade secret
 3 or other confidential research, development, financial or other commercial information.”
 4 Id. at 3, ¶ 4(a)-(b).
 5         “It is clear that the courts of this country recognize a general right to inspect and
 6 copy public records and documents, including judicial records and documents.” Nixon,
 7 435 U.S. at 597 (footnotes omitted).        The main reason for this general right is to
 8 accommodate “the citizen’s desire to keep a watchful eye on the workings of . . .
 9 government.” Id. at 598. However, “the right to inspect and copy judicial records is not
10 absolute.” Id. at 589. “Every court has supervisory power over its own records and files,
11 and access has been denied where court files might have become a vehicle for improper
12 purposes,” such as “to gratify private spite or promote public scandal,” or to serve as a
13 source of “business information that might harm a litigant’s competitive standing.” Id.
14 (internal citations omitted); see also Kamakana, 447 F.3d at 1178.
15         “[C]ompelling reasons sufficient to outweigh the public’s interest in disclosure and
16 justify sealing court records exist when such court files might . . . become a vehicle for
17 improper purposes, such as the use of records to . . . release trade secrets.” Kamakana,
18 447 F.3d at 1179. A “trade secret may consist of any formula, pattern, device or
19 compilation of information which is used in one’s business, and which gives him an
20 opportunity to obtain an advantage over competitors who do not know or use it.” Id.
21 Thus, the Court can seal proprietary information to protect a business from potential harm.
22 See Obesity Research Institute, LLC v. Fiber Research International, LLC, No. 15-CV-
23 00595-BAS-MDD, 2017 WL 6270268, at *2 (S.D. Cal. Dec. 8, 2017) (granting motion
24 to file documents containing proprietary business information under seal). Further,
25 “[e]ven where records do not include trade secrets, they may still be sealed where they
26 could be a “source[] of business information that might harm a litigant’s competitive
27 standing.” See, e.g., Monster Energy Co. v. Vital Pharm., Inc., No. EDCV181882-JGB-
28 SHKX, 2019 WL 3099711, at *2-3 (C.D. Cal. Jun. 17, 2019) (granting the plaintiff’s
                                                -8-
                                                                             3:21-cv-00105-BEN-KSC
 1 motion for leave to file portions of an exhibit under seal where the information sought to
 2 be sealed fell into two categories: “(1) non-public financial information of Monster and
 3 third-parties and (2) non-public strategic and business-making information of Monster
 4 and third-parties.”) (citing Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
 5 1096 (9th Cir. 2016)).
 6         Here, the portions of the briefs, declarations, and exhibits sought to be sealed
 7 contain, reference, or discuss confidential, nonpublic information regarding agreements
 8 between the parties as well as other parties. The Court notes that authority exists for sealing
 9 a majority of the records at issue, and each party’s respective motion(s) to seal are
10 unopposed. However, “[a]ny order sealing documents should be ‘narrowly tailored’ to
11 remove from public view only the material that is protected.” Ervine v. Warden, 214 F.
12 Supp. 3d 917, 919 (E.D. Cal. 2016) (citing Press-Enter. Co. v. Super. Ct., 464 U.S. 501,
13 513 (1984)). Here, the Court finds that while each exhibit the parties seek to seal contains
14 some information appropriate for sealing, most of the exhibits or paragraphs do not qualify
15 as narrowly tailored. Thus, the Court has considered each of the documents the parties
16 designated for sealing, and as articulated in the table below, determines which documents
17 may remain under seal or redacted and which documents must be unsealed.
18               1.     Defendants’ Motion to Seal
19         Defendants’ First Motion to Seal (ECF No. 22), which seeks to seal the documents
20 filed under seal in ECF No. 23, is DENIED. Defendants sought to seal documents
21 attached to the Declaration of Jeffrey A. Pade in Support of Their Motion to Dismiss
22 Pursuant to Rule 12(b)(6). Although Plaintiffs’ filing of the FAC likely moots the need
23 for the sealing motion given the sealing motion seeks to seal documents in support of the
24 Motion to Dismiss, the Court addresses the sealing motion given Defendants may attempt
25 to seal the same documents later on in the case and have not met the burden for
26 withholding documents from the public record:
27 / / /
28 / / /
                                                 -9-
                                                                              3:21-cv-00105-BEN-KSC
 1       Request to Seal
          Portions of:                   Basis:                         Result:
 2   Ex.    Description
 3                                                             DENIED. Defendants
                                                               have sealed the entire
 4                                                             agreement. This is
 5                                                             neither proper nor
                                                               narrowly tailored.
 6
 7                                                             For instance, the Motion
                                                               to Seal itself, which is
 8                          Defendants argues that Exhibits public record, discloses
 9                          H and I to the Declaration of      the effective date of the
                            Jeffrey A. Pade consist of non- agreement along with
10                          disclosure agreements between the parties to the
11                          XpandOrtho and Defendant           agreement. Thus, this
                            Zimmer, Inc. and contain           information is already
12                          Defendants’ confidential           public and is needlessly
13     The Mutual           business information. ECF No. redacted in the first
       Nondisclosure        22 at 2:21-26. This information paragraph of the Mutual
14     Agreement            includes strategic information     Nondisclosure
15     executed between     related to the manner in which     Agreement in Exhibit
     H
       XpandOrtho, Inc.     Defendants conduct due             “H.” See ECF No. 23 at
16     and Zimmer, Inc.,    diligence, the particular and non- 2. As another example,
17     effective March 4,   public business arrangement        the second to last page
       2015                 between the parties, and           of Exhibit “H” contains
18                          descriptions of Defendants’        nothing more than
19                          confidential policies and          standard place contract
                            procedures related to non-public terms contained in
20                          proprietary information and        nearly every contract,
21                          maintaining confidentiality of     such as a choice of law
                            such information. Id. at 2:26-     clause, modification
22                          3:4.                               clause, and non-waiver
23                                                             clause. See id. at 5.
                                                               Such information is not
24                                                             confidential information
25                                                             appropriate for sealing.
                                                               Finally, the last page of
26                                                             Exhibit “H” merely
27                                                             contains the signature
                                                               page and signing parties
28
                                           -10-
                                                                        3:21-cv-00105-BEN-KSC
 1                                                                to the agreement. Id. at
                                                                  6. This contains no
 2                                                                confidential business
 3                                                                information.
          Amendment No. 1
 4        to Mutual                                               DENIED. Upon review,
 5        Nondisclosure                                           there is nothing
          Agreement                                               discussing any
 6    I   executed between                                        confidential information
 7        Zimmer, Inc. and                                        or trade secrets in
          XpandOrtho, Inc.,                                       Amendment No. 1 that
 8        effective May 8,                                        warrants sealing.
 9        2018

10              2.    Plaintiffs’ Motion to Seal

11        Plaintiffs’ Motion to Seal (ECF No. 30), which seeks to file the unredacted version

12 of the Proposed FAC under seal, which was lodged in ECF No. 31, is GRANTED-IN-
13 PART as follows:
        Request to Seal
14        Portions of:                      Basis:                       Result:
15 ¶         Description
         Plaintiffs have
16       redacted the name                                      GRANTED. Plaintiff
17       of another company                                     has sealed two words in
     6
         Defendants were                                        the paragraph pertaining
18       considering                                            to another company.
19       acquiring.           Plaintiffs argue these paragraphs
                              of the FAC “include[] non-public GRANTED-IN-PART.
20                            information related to business The Court finds it
21                            activities such as potential      unnecessary to seal this
                              acquisitions and associated due entire paragraph.
22                            diligence, and business           However, the specific
23       Plaintiffs have      negotiations between Defendants term at issue is
    129 redacted the entirety and Plaintiff.” ECF No. 30 at     appropriate for sealing.
24
         of this paragraph.   5:28-6:4.                         Thus, only the three
25                                                              words in Line 12 of
                                                                Paragraph 129 following
26
                                                                “inclusion of a” and
27                                                              preceding “if Zimmer”
                                                                shall be sealed.
28
                                              -11-
                                                                           3:21-cv-00105-BEN-KSC
 1                                      GRANTED-IN-PART.
                                        The Court finds it
 2       Plaintiffs have                unnecessary to seal this
 3   130 redacted the entirety          entire paragraph. Only
         of this paragraph.             the last word in
 4                                      Paragraph 130 is
 5                                      appropriate for sealing.
                                        GRANTED-IN-PART.
 6                                      The Court finds it
 7                                      unnecessary to seal this
                                        entire paragraph. Only
 8                                      the fourth word in the
 9       Plaintiffs have                first sentence of this
     131 redacted the entirety          paragraph, sixth word of
10       of this paragraph.             the second sentence of
11                                      this paragraph, and all
                                        words following “intent
12                                      due to a” in the Line 18
13                                      of this paragraph are
                                        appropriate for sealing.
14                                      GRANTED-IN-PART.
15                                      The Court finds it
         Plaintiffs have                unnecessary to seal this
16   132 redacted the entirety          entire paragraph. Only
17       of this paragraph.             the first word in Line 23
                                        is appropriate for sealing
18                                      in this paragraph.
19       Plaintiffs have                DENIED. The Court
         redacted the                   finds nothing in this
20   133
         entirety of this               paragraph warrants
21       paragraph.                     sealing.
                                        GRANTED-IN-PART.
22                                      The Court finds only the
23       Plaintiffs have                portion of the second
         redacted the                   sentence after “The new
24
         second, third,                 LOI” is appropriate for
     135
25       fourth, and fifth              sealing. The third
         sentences of this              sentence in the
26
         paragraph.                     paragraph is appropriate
27                                      for sealing, but the
                                        fourth sentence is not
28
                                 -12-
                                                 3:21-cv-00105-BEN-KSC
 1                                                                    appropriate for sealing.
                                                                      As for the fifth sentence,
 2                                                                    everything after “For
 3                                                                    example, the LOI stated”
                                                                      may be sealed.
 4                                                                    GRANTED-IN-PART.
 5                                                                    The Court finds it
                                                                      appropriate to seal the
 6       Plaintiffs seek to
                                                                      fourth, fifth, sixth, ninth
         seal the entire
 7   137                                                              (a number), and
         second sentence of
                                                                      nineteenth (a company
 8       this paragraph.
                                                                      name) words of this
 9                                                                    paragraph. Nothing else
                                                                      shall be sealed.
10   150                                                              GRANTED. The
11   153   Plaintiffs seek to                                         words, phrases, and/or
     154   seal various words,                                        terms Plaintiffs seek to
12   155   terms, and/or                                              seal refer to the nature of
13   161   phrases throughout                                         their products, which if
           these paragraphs.                                          disclosed, could harm
14   168                                                              Plaintiffs’ business.
15       Plaintiffs seek to
         seal the entirety of
16       this paragraph           Plaintiffs argue that these
17       which describes          paragraphs of the FAC contain
     170
         the design of            “specific details for proprietary
18       Plaintiffs’ product      device specifications,
19       as well as various       development, and testing that
         features.                would give competitors insight
20                                                                    GRANTED. The
         Plaintiffs seek to       into Plaintiffs’ products and
                                                                      features and
21       seal the last three      cause harm to Plaintiffs.” ECF
                                                                      characteristics of
         words of Paragraph       No. 30 at 5:11-22.
22   171                                                              Plaintiffs’ products are
         171, which
                                                                      appropriate for sealing.
23       discusses a feature
         of the products.
24
         Plaintiffs seek to
25       seal half of the first
         sentence and the
26   183
         entirety of the
27       second sentence,
         which describe the
28
                                                  -13-
                                                                               3:21-cv-00105-BEN-KSC
 1         design and features
           of the products at
 2         issue.
 3         Plaintiffs seek to
           seal a portion of
 4         only the second
 5         sentence of this
     208   paragraph
 6         describing the
 7         design and features
           of the products at
 8         issue.
 9         Plaintiffs seek to
           seal a portion of
10         the second
11         sentence of this
     210   paragraph
12         describing the
13         design and features
           of the products at
14         issue.
15   268   Plaintiffs seek to
           seal various
16         portions of these
17         paragraphs
     270   describing various
18         features and design
19         functions of the
           products at issue.
20   298   Plaintiffs seek to
21         seal five words of    Plaintiffs argue these
                                                                   GRANTED. The
           Paragraph 298 and     paragraphs of the FAC
22                                                                 party’s name with whom
           two words in          “include[] non-public
                                                                   the parties were
23   307   Paragraph 307         information related to business
                                                                   negotiating is
           discussing the        activities such as potential
24                                                                 appropriate for sealing.
           names of other        acquisitions and associated due
25         companies.            diligence, and business
                                 negotiations between              GRANTED-IN-PART.
26
                                 Defendants and Plaintiff.” ECF    Plaintiffs have redacted
     308
27                               No. 30 at 5:28-6:4.               the entirety of this
                                                                   paragraph, but the Court
28
                                               -14-
                                                                           3:21-cv-00105-BEN-KSC
 1                                                                finds it appropriate to
                                                                  only seal the third word
 2                                                                and last word in the first
 3                                                                sentence of the
                                                                  paragraph; the second to
 4                                                                last word in the second
 5                                                                sentence of the
                                                                  paragraph; and the
 6                                                                second, twelfth,
 7                                                                fifteenth, and twentieth
                                                                  word of the third
 8                                                                sentence of the
 9                                                                paragraph.
         Plaintiffs seek to                                       GRANTED. The
10       seal two words of                                        party’s name with whom
11   309 this paragraph,                                          the parties were
         which disclose a                                         negotiating is
12       company’s name.                                          appropriate for sealing.
13 V.     CONCLUSION
14        The Court rules on the above motions as follows:
15        1.     Defendants’ Motion to Dismiss (ECF No. 20), Request for Judicial Notice
16 (ECF No. 20-1), and Motion for Leave to File a Video Exhibit (ECF No. 21) are DENIED
17 AS MOOT due to Plaintiffs’ filing of the FAC.
18        2.     Defendants’ Motion to Seal (ECF No. 22) is DENIED. Parties frequently file
19 motions to seal as an afterthought “as they wrap up a big filing.” Kivett v. Neolpharma,
20 Inc., No. 2:20-00664-JDW, 2021 WL 1209844, at *2 (E.D. Pa. Mar. 31, 2021). However,
21 “[a]ny party seeking to file material under seal must pay careful attention and make a
22 specific, detailed showing about the harm that would result from disclosure.” Id. More
23 importantly, even where a document contains some information appropriate for sealing, a
24 party may not seal the entire document and must narrowly tailor that party’s request by
25 only redacting the information appropriate for sealing. In this case, the requests at issue
26 were not narrowly tailored. Thus, because Defendants’ request here is not narrowly
27 tailored, and the documents are no longer needed to support Defendants’ Motion to
28
                                               -15-
                                                                           3:21-cv-00105-BEN-KSC
 1 Dismiss, the Clerk shall file the unredacted version of the documents lodged at ECF No.
 2 23 in the public record. Defendant has five days to withdraw the unredacted version of this
 3 exhibit or it shall be filed in the public record in accordance with this Order.
 4         3.    Plaintiff’s Motion to Seal (ECF No. 30) is GRANTED-IN-PART as follows:
 5               a.     A redacted version of the FAC Plaintiff seeks to seal has been filed on
 6 the public docket. However, these redactions are overly broad. As such, Plaintiff is
 7 directed to lodge under seal a new version of the FAC with redactions as outlined in the
 8 Court’s order within five (5) calendar days of this Order.
 9         4.    Given the nature of this case, the Court anticipates additional motions to seal
10 may be filed. These motions must be narrowly tailored. Additionally, for the duration of
11 this case, once the Court seals a document, both parties are prohibited from filing motions
12 seeking to seal those same documents that the Court has already ordered sealed. Instead,
13 if and when the Court seals a document, all future briefing, citation to, or reliance on
14 documents the Court has previously ordered sealed shall refer back to the ECF-number and
15 page number of the previously sealed exhibit or document rather than filing a new and
16 duplicative motion to seal.
17          IT IS SO ORDERED.
18   DATED:      June 28, 2021
19                                                        HON. ROGER T. BENITEZ
                                                           United States District Judge
20
21
22
23
24
25
26
27
28
                                                -16-
                                                                              3:21-cv-00105-BEN-KSC
